- BB&T This presentation contains certain forward - looking statements with respect to the financial condition, results of operations and businesses of BB&T. Statements that are not historical or current to facts or statements about beliefs and expectations are forward - looking statements. Forward - looking statements involve certain risks and uncertainties and are based on the beliefs and assumptions of the management of BB&T, and the information available to management at the time that this presentation was prepared. Factors that may cause actual results to differ materially from those contemplated by such forward - looking statements include, among others, the following: (1) general economic or business conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and / or a reduced demand for credit or other services; (2) changes in the interest rate environment may reduce net interest margins and / or the volumes and values of loans made or held as well as the value of other financial assets held; (3) competitive pressures among depository and other financial institutions may increase significantly; (4) legislative or regulatory changes, including changes in accounting standards, may adversely affect the businesses in which BB&T is engaged; (5) local, state or federal taxing authorities may take tax positions that are adverse to BB&T; (6) adverse changes may occur in the securities markets; (7) competitors of BB&T may have greater financial resources and develop products that enable them to compete more successfully than BB&T; (8) costs or difficulties related to the integration of the businesses of BB&T and its merger partners may be greater than expected, including the integration of our acquisition of Colonial Bank; (9) unpredictable natural or other disasters could have an adverse effect on us in that such events could materially disrupt our operations or the ability or willingness of our customers to access the financial services we offer; (10) expected cost savings associated with completed mergers and acquisitions may not be fully realized or realized within the expected time frames, including our acquisition of Colonial Bank; and (11) deposit attrition, customer loss or revenue loss following completed mergers and acquisitions, including our acquisition of Colonial Bank, may be greater than expected. You should not place undue reliance on any forward - looking statement and should consider all of the foregoing uncertainties and risk, as well as those more fully discussed under Item 1A. Risk Factors Related to BB&Ts Business of BB&Ts 2009 Annual Report on Form 10-K and in any of BB&Ts subsequent SEC filings. Forward - looking statements speak only as of the date they are made, and BB&T undertakes no obligation to update any forward - looking statement to reflect the impact of circumstances or events that arise after the date the forward - looking statement was made. 1 This presentation contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP) . BB&Ts management uses these non- GAAP measures in their analysis of the Corporations performance. BB&Ts management believes that these non-GAAP financial measures provide a greater understanding of ongoing operations and enhance comparability of results with prior periods as well as demonstrating the effects of significant gains and charges in the current period. The Company believes that a meaningful analysis of its financial performance requires an understanding of the factors underlying that performance. BB&Ts management believes that investors may use these non-GAAP financial measures to analyze financial performance without the impact of unusual items that may obscure trends in the Companys underlying performance. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. BB&Ts management uses these measures to evaluate the underlying performance and efficiency of its operations. BB&Ts management believes these measures reflect core trends of the business, excluding purchase accounting amortization that will cease in the future, while the acquired business will remain. Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Asset quality ratios have been adjusted to remove the impact of acquired loans and foreclosed property covered by the FDIC loss sharing agreements as management believes their inclusion results in distortion of those ratios and may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. A reconciliation of these non-GAAP measures to the most directly comparable GAAP measure is included on the Investor Relations section of BB&Ts website ( www.bbt. com/investor ) and as an appendix to this presentation. 2 Items Affecting Quarterly Earnings $ in millions, except per share amounts Pretax Per share Impact Income (Expense) Securities gains, net $ 219 $ .19 Allowance build 1 (90 ) (.08 ) Losses related to NPA disposition strategy (69 ) (.06 ) Additional OREO write-downs 2 (61 ) (.05 ) Merger-related charges (38 ) (.03 ) 1 Excludes the impact of the NPA disposition strategy. 2 Increase in losses and write-downs compared to the first quarter of 2010. Write-downs in connection with an effort to update foreclosed property appraisals. At June 30, 2010, the average appraisal age decreased to 6 months. 4 NPA Disposition Strategy Ø The strategy implemented this quarter is consistent with our long-term plan to dispose of problem assets as pricing improves. Ø We reached an inflection point early this quarter, and observed more buyers enter the bidding process, resulting in higher valuations and significantly better bids. Ø Therefore, we implemented a strategy with the goal of:  More aggressively reducing BB&Ts exposure to nonperforming loans and foreclosed properties and reducing or eliminating any delay exiting the credit cycle. Ø These transactions successfully liquidated $682 million in problem assets, significantly lowering balance sheet risk and accelerating our outlook for exiting the credit cycle. Ø We will continue this strategy as long as pricing remains firm. 5 Net Revenues and Earnings Power Net Revenues Ø Net revenues increased 43.9% on an annualized linked quarter basis. Ø Excluding securities gains and loss share impact, net revenues increased an annualized 6.4% compared to 1Q10. Earnings Power Ø Pre-tax pre-provision earnings available to common shareholders totaled $885 million, up an annualized 36.6% compared to 1Q10. Ø Excluding gains on securities and foreclosed property costs, pre-tax pre-provision earnings remain strong at $906 million. 9 Ø Highly successful Colonial systems conversion completed in May. Ø Merger-charges will be down significantly in last half of 2010, with $10 million - $20 million expected. Ø We continue to expect Colonial-related cost savings of $170 million annually with a full run rate in the third quarter this year. Ø Colonial branches have originated more than $600 million in loans and have $16.8 billion in deposits. Ø Colonial branches are opening transaction accounts on a pace that is 72% of the rate for a legacy BB&T branch. 10 Ø Overall delinquencies are stable to improving, particularly excluding the policy change affecting mortgage delinquencies. Ø Increases in charge-offs reflect the NPA disposition strategy and continued efforts to work through the ADC portfolio. Ø NPLs reflect continued manageable deterioration in Other CRE and C&I. 1 Excludes covered loans. Balances calculated as a percentage of loans in each category. 12 Ø The mortgage sale was primarily a bulk sale of larger balance nonaccruals ($342 thousand average loan balance compared to remaining nonaccruals average of $180 thousand) with higher uncertainty as to ultimate recovery. We targeted loans where modification was not a likely solution. Ø The mortgage bulk sale excluded construction perm loans, deep discount loans, late-stage foreclosure loans, smaller- balance loans, insured loans and recently modified loans. 1 Includes $11 million of loans on accrual status. Balances reflect unpaid principal balances less previous write- downs. 13 Ø Restructured loan balances moderated compared to first quarter. Ø 80.4% of TDRs are performing. Ø 82.9% of TDRs are current at 2Q10. Ø BB&Ts loan modification programs continue to be an effective strategy for assisting troubled borrowers. 1 Excludes restructured covered and other acquired loans accounted for under the accretion method. 2 Past due performing restructurings are included in past due disclosures. 3 Nonperforming restructurings are included in nonaccrual loan disclosures. 15 2Q10 Earnings Call Summary Ø In summary, BB&T enjoyed another solid quarter. Ø Fundamental core performance in many of our businesses remains strong despite a sluggish economy. Ø Consistent with our long-term plans, we implemented a more aggressive strategy to reduce our balance sheet risk and exposure to nonperforming assets. Ø Also, we remain very conservative by maintaining a strong allowance coverage and positioning our foreclosed property portfolio to continue this strategy as long as market pricing remains acceptable. Ø Changes in interest rates allowed us to reduce our securities portfolio, and strengthen the flexibility and sensitivity of our balance sheet. Ø We further strengthened our capital levels and remain among industry leaders in capital. 25 Comments Regarding Disclosure BB&T Corporation does not provide earnings guidance, but does discuss trends regarding the factors that influence potential future performance in both its quarterly earnings release and its quarterly earnings conference call. These statements constitute forward - looking statements, as defined in the Private Securities Litigation Reform Act of 1995. Please refer to the slide entitled Forward Looking Information for important cautionary information regarding forward - looking statements. BB&T undertakes no obligation to revise these statements following the date of this presentation. 26 Appendix Non-GAAP Capital Measures (Dollars in millions) As of / Quarter Ended June 30 March 31 Dec. 31 Sept.30 June 30 2010 2010 2009 2009 2009 Selected Capital Information 1 Risk-based capital Tier 1 $ 13,594 $ 13,657 $ 13,456 $ 12,851 $ 12,132 Total 18,328 18,658 18,470 18,012 17,361 Risk-weighted assets 2 116,155 117,410 117,167 115,608 114,173 Average quarterly tangible assets 153,407 157,603 158,061 150,992 143,011 Risk-based capital ratios Tier 1 11.7 % 11.6 % 11.5 % 11.1 % 10.6 % Total 15.8 15.9 15.8 15.6 15.2 Leverage capital ratio 8.9 8.7 8.5 8.5 8.5 Equity as a percentage of total assets 10.8 10.1 9.8 9.8 9.7 Book value per common share $ 24.07 $ 23.80 $ 23.47 $ 23.41 $ 22.76 Selected Non-GAAP Capital Information 3 Tangible common equity as a percentage of tangible assets 7.0 % 6.4 % 6.2 % 6.1 % 6.5 % Tier 1 common equity as a percentage of risk-weighted assets 8.9 8.6 8.5 8.4 8.4 Tangible book value per common share $ 14.93 $ 14.67 $ 14.44 $ 14.10 $ 14.74 1 Current quarter regulatory capital information is preliminary. 2 Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk- weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. 3 Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Non-GAAP Capital Measures (Dollars in millions) As of / Quarter Ended June 30 March 31 Dec. 31 Sept.30 June 30 2010 2009 Calculations of Tier 1 common equity and tangible assets and related measures: Tier 1 equity $ 13,594 $ 13,657 $ 13,456 $ 12,851 $ 12,132 Less: Qualified restricted core capital elements 3,254 3,508 3,497 3,157 2,578 Tier 1 common equity 10,340 10,149 9,959 9,694 9,554 Total assets $ 155,083 $ 163,700 $ 165,764 $ 165,328 $ 152,398 Less: Intangible assets, net of deferred taxes 6,502 6,519 6,553 6,695 5,851 Plus: Regulatory adjustments, net of deferred taxes 187 493 806 712 1,315 Tangible assets 148,768 157,674 160,017 159,345 147,862 Total risk-weighted assets 1 $ 116,155 $ 117,410 $ 117,167 $ 115,608 $ 114,173 Tangible common equity as a percentage of tangible assets 7.0 % 6.4 % 6.2 % 6.1 % 6.5 % Tier 1 common equity as a percentage of risk-weighted assets 8.9 % 8.6 % 8.5 % 8.4 % 8.4 % Tier 1 common equity $ 10,340 $ 10,149 $ 9,959 $ 9,694 $ 9,554 Outstanding shares at end of period (in thousands) 692,777 691,869 689,750 687,446 648,068 Tangible book value per common share $ 14.93 $ 14.67 $ 14.44 $ 14.10 $ 14.74 1 Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk- weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. Non-GAAP Reconciliations Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 2009 Efficiency ratio  GAAP 61.7 % 61.2 % 58.5 % 59.8 % 54.7 % Effect of securities gains (losses), net 5.1 (.1 ) - .8 .5 Effect of merger-related and restructuring charges, net (1.6 ) (.7 ) (.4 ) (.8 ) - Effect of contingency reserve - .5 - (1.1 ) - Effect of FDIC special assessment - (3.3 ) Effect of gain on extinguishment of debt - 1.7 Effect of payroll services gain - - .7 - - Effect of Colonial revaluation adjustments - - .3 - - Effect of Colonial premises and equipment adjustments - .8 - - - Effect of FDIC loss share accounting - .3 - - - Effect of foreclosed property expense (10.1 ) (8.1 ) (6.2 ) (5.4 ) (2.7 ) Effect of amortization of intangibles (1.4 ) (1.5 ) (1.5 ) (1.3 ) (1.1 ) Efficiency ratio  reported 53.7 52.4 51.4 52.0 49.8 Fee income ratio  GAAP 42.7 % 38.5 % 41.7 % 42.6 % 46.0 % Effect of securities gains (losses), net (5.5 ) .1 - (.8 ) (.5 ) Effect of payroll services gain - - (.7 ) - - Effect of FDIC loss share accounting 3.6 .4 - - - Effect of Colonial revaluation adjustments - - .2 - - Fee income ratio  reported 40.8 39.0 41.2 41.8 45.5 Non-GAAP Reconciliations As of / For the Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 2009 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) Loans 30-89 days past due and still accruing as a percentage of total loans and leases 1 1.87 % 1.87 % 1.96 % 2.11 % 1.70 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases 1 1.82 1.66 1.61 1.18 .33 Nonperforming loans and leases as a percentage of total loans and leases 2.77 2.77 2.56 2.40 2.08 Nonperforming loans and leases as a percentage of: Total assets 2.90 2.84 2.65 2.48 2.19 Loans and leases plus foreclosed property 4.24 4.38 4.07 3.78 3.29 Net charge-offs as a percentage of average loans and leases 2.48 1.84 1.83 1.71 1.81 Allowances for loan and lease losses as a percentage of loans and leases held for investment 2.66 2.65 2.51 2.29 2.19 Ratio of allowance for loans and lease losses to: Net charge-offs 1.06 X 1.41 X 1.34 X 1.35 X 1.17 X Nonperforming loans and leases held for investment .98 .94 .96 .93 1.01 Applicable ratios are annualized. 1 Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. Non-GAAP Reconciliations As of / For the Quarter Ended June 30 March 31 Dec. 31 Sept. 30 June 30 2010 2010 2009 2009 2009 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) 2 Loans 30-89 days past due and still accruing as a percentage of total loans and leases 1 1.57 % 1.65 % 1.72 % 1.71 % 1.70 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases 1 .37 .31 .32 .33 .33 Nonperforming loans and leases as a percentage of total loans and leases 2.97 2.99 2.77 2.61 2.08 Nonperforming assets as a percentage of: Total assets 2.93 2.86 2.68 2.52 2.19 Loans and leases plus foreclosed property 4.37 4.53 4.24 3.95 3.29 Net charge-offs as a percentage of average loans and leases 3 2.66 1.99 1.98 1.79 1.81 Allowances for loan and lease losses as a percentage of loans and leases held for investment 2.84 2.84 2.72 2.49 2.19 Ratio of allowance for loans and lease losses to: Net charge-offs 1.05 X 1.40 X 1.34 X 1.35 X 1.17 X Nonperforming loans and leases held for investment .98 .93 .96 .93 1.01 Applicable ratios are annualized. 1 Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. 2 These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of acquired loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator or denominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. 3 Excluding the impact of losses and balances associated with BB&T's NPA disposition strategy, the adjusted net charge-offs ratio would have been 2.06% for the second quarter of 2010. Non-GAAP Revenue and Expense Growth Rates Annualized Link Qtr ($ in millions) 2Q10 1Q10 Growth Net interest income (fully taxable equivalent) $ 1,392 $ 1,347 Noninterest income 1,039 844 Total revenue (fully taxable equivalent) 2,431 2,191 43.9 % Securities gains, net (219 ) 3 Loss share impact for impairments 1 2 (15 ) Adjusted revenues $ 2,214 $ 2,179 6.4 % 2 Q10 2 Q09 Growth Noninterest expense $ 1,500 $ 1,181 27.0 % Foreclosed property expense (240 ) (60 ) Merger-related and restructuring charges, net (38 ) 1 Qualified pension plan expense (2 ) (17 ) Post employment benefits expense 2 1 (18 ) FDIC special assessment - (71 ) Gain from extinguishment from debt - 36 Estimated growth from acquisitions - 125 Total revenue (fully taxable equivalent) $ 1,221 $ 1,177 3.7 % 1 Represents amount of loss share (income) expense that was recorded in connection with additional (impairments) recoveries. 2 Represents certain benefits that have an offsetting change in noninterest income. BB&T Corporation
